Citation Nr: 0429648	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  99-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1972 to 
July 1975.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Newark, 
New Jersey Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's current bilateral foot disorders are not of 
service origin.

2.  The veteran's current bilateral knee disorders are not of 
service origin

3.  The veteran does not have a current low back disability 
of service origin.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  A chronic low back strain was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110,1131, (West 2002); 
38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the February 1998 rating decision noted above, a July 1999 
statement of the case and supplemental statements of the case 
dated in June 2000, October 2001.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a June 2001 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the June 2001 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, The Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records reflect no complaint or 
finding relative to a low back disorder.  In August 1974 he 
was seen at the dispensary with complaints of ankle and knee 
discomfort after prolonged standing.  Physical examination of 
the ankles and knees revealed crepitus on the left patellar 
on compression with pain but was otherwise unremarkable.  
Chondromalacia patella was the diagnostic impression.  
Aspirin, rest as required, and cushion innersoles were 
prescribed.  In September 1974, the veteran was again 
evaluated for complaints of knee pain reportedly unrelieved 
by aspirin.  Physical examination revealed bilateral pain on 
patellar compression with tenderness along the edges of both 
patellar bilaterally.  Chondromalacia patella, bilaterally, 
was again diagnosed and the veteran was provided a regimen of 
physical therapy, which he failed to complete.  He was also 
noted in September 1974 to have pain in both feet.  X-rays of 
both his feet and knees in September 1974 were interpreted to 
reveal no evidence of fracture, dislocation, or other 
abnormal changes of the osseous structures or joint spaces.  
On the veteran's October 1974 medical examination for service 
separation, a clinical evaluation of the veteran's spine 
found no abnormalities.  An orthopedic examination afforded 
the veteran in October 1974 in connection with his medical 
examination for service separation noted that he had an 
apparent one-year history of pain in both his knees and feet.  
It was also noted that he had been told that he had 
fragmentation degenerative arthritis of the talonavicular 
joint bilaterally.  The veteran complained of pain over the 
anterior aspect of his tarsometatarsal joints bilaterally.  
On physical examination the veteran had a full range of 
motion of both knees with no ligamentous instability.  He had 
no apparent grating with the patella on the femoral condyles.  
The examiner noted that the veteran had normal appearing feet 
and, specifically, no pes planus.  X-rays showed an os 
trigonum bilaterally with no other degenerative changes of 
the talonavicular joint.  Normal physical examination of the 
knee and both feet with normal radiographic examination was 
the diagnostic impression.  In February 1975 the veteran's 
feet were strapped and he was noted to receive considerable 
relief although in March 1975 he was noted to have further 
complaints of pain referable to his feet.

The veteran was placed on several physical profiles in 1975 
for accessory tarsal bones anomalies with pain and flat feet 
described as symptomatic in June 1975.

On his initial post service VA examination in August 1997, 
the veteran related r that he began having trouble with both 
feet and both knees in service and has difficulty with his 
feet and knees ever since.  He said that his back began 
bothering him in the early 1980"s.  He complained of 
excruciating pain in both feet and both knees with prolonged, 
sitting, standing and walking.  Examination of the back 
revealed tenderness at L5 and restriction of flexion to 45 
degrees by muscular spasm and pain.  Neurologic examination 
was unremarkable.  Examination of the feet revealed a full 
range of motion, bilaterally, accompanied by large snapping 
and cracking noises at the patella.  There was some 
tenderness at the patella.  Examination of the feet revealed 
no obvious abnormalities.  An x-ray of the knees was 
interpreted to reveal minimal spurring of the patellae 
bilaterally with no other abnormality.  X-rays of the feet 
were unremarkable bilaterally.  The only abnormalities were 
an accessory ossicle along the proximal medial aspect of the 
navicular bones bilaterally and a single sesamoid bone under 
the hallux bilaterally.  An x-ray of the lumbar spine 
revealed no significant abnormality.  Bilateral chondromalcia 
of the patella, abnormalities of the talonavicular joint by 
history and past examination, and chronic low back strain 
were the diagnoses.

When examined by VA in May 2000, the veteran denied any 
traumatic injury of any of the joints of his back, feet, or 
his knees while he was in the service.  He complained of 
localized low back pain, throbbing pain in his knees and 
occasional popping of his knees, bilaterally, as well as, 
pain in his forefoot.  On physical examination, there was no 
swelling, increased heat, or erythema of any of the joints 
examined.  Examination of the lumbosacral spine and knees, 
bilaterally, revealed a full painless ranges of motion.  The 
feet revealed well-formed longitudinal arches and full range 
of motion in the ankles and all digits of the feet, 
bilaterally.  X-rays of the knees revealed slight narrowing 
of the medial joint compartment.  X-rays of the feet revealed 
small bilateral heel spurs.  X-rays of the lumbosacral spine 
were negative for any abnormality.  Mild degenerative changes 
bilateral knees, small bilateral calcaneal heel spurs, and no 
significant clinical or radiographic abnormality found in the 
lumbosacral spine were the diagnoses.  

Following a review of the veteran's claims file in March 
2001, the examiner stated in an addendum to this examination 
that it is not likely that the veteran's current complaints 
were related to military service. 


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Lay statements are 
considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence does not show 
that the appellant possesses medical expertise and it is not 
contended otherwise.

A.  Bilateral Foot Disorder

The objective evidence demonstrates that the veteran was 
evaluated and treated in service for complaints of bilateral 
foot problems.  While the veteran's VA examination in May 
2000 reflects radiographic evidence of bilateral heels spurs, 
the first evidence of this disorder is many years subsequent 
to service.  There was evidence of any other abnormality, to 
include flat feet.  Furthermore, the VA physician, after 
reviewing the veteran's records, concluded that his current 
problems with his feet were unrelated to service.  There is 
no medical evidence, which contradicts this opinion. 

Accordingly, the Board finds that the veteran's bilateral 
foot disorder, is not of service origin nor was arthritis 
manifested within a year after service.  As such, service 
connection for a bilateral foot disorder is not warranted.  
The evidence is not in equipoise as to warrant application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102.

B.  Bilateral Knee Disorder

The veteran's service medical records show that the veteran 
was treated on several occasions during service for 
complaints referable to his knees with bilateral 
chondromalacia being diagnosed on two occasions.   However, 
the veteran's medical examination for separation from service 
showed no abnormality referable to the veteran's knees and x-
rays in service of the veteran's knees were consistently 
normal.  The first post service clinical evidence of a 
chronic knee disorder identified as bilateral chondromalacia 
of the patella on VA examination in August 1997 and mild 
degenerative changes on VA examination in May 2000 was many 
years after service.  The recent VA medical opinion obtained 
in March 2001 is to the effect that the veteran's current 
bilateral knee disorders were not related to service.  There 
is no medical evidence of record, which relates the veteran's 
knee disorders to service.  

The Board finds that the veteran's current knee disorders, 
diagnosed many years after service, is not of service origin.  
Accordingly, service connection for a bilateral knee disorder 
is not warranted.  The evidence is not in equipoise as to 
warrant application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.

C. Chronic Low Back Disorder

The veteran's service medical records do not show that the 
veteran had any low back problem while in service.  At 
separation the veteran's spine was normal. The recent VA 
medical examination in May 2000 showed no pathology 
associated with the veteran's low back and opinion obtained 
in March 2001 was to the effect that the veteran does not 
have a current back disorder related to service.  There is no 
medical evidence of record supportive of the veteran's claim 
that he has a back disorder attributable to service.  
Accordingly, service connection for a low back disorder is 
not warranted.  The evidence is not in equipoise as to 
warrant application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a chronic low back strain is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



